I concur in the order affirming the judgment of the trial court upon the theory which governed the trial court in reaching that judgment.
While, generally speaking, the effect of an indorsement or attempted transfer of an instrument will probably be determined by the law of the place where the transfer was made, yet in my judgment that rule does not apply here. The instrument in question was made and issued by a municipality having no power to incur indebtedness or issue evidences thereof, save only as such power is conferred by the sovereign state within which it is situate. That it was issued under the statutory laws of Montana and is payable according to such laws, fully and specifically appears upon the face *Page 611 
of the instrument; and anyone dealing with such evidence of indebtedness, made as was this instrument in Montana under and by virtue of the laws of Montana and payable in Montana, must of necessity go to the laws of Montana to determine the character of the instrument as to its negotiability. Very clearly and admittedly the laws of Montana deny to this instrument any negotiable qualities. Therefore, notwithstanding the general rule applicable to ordinary transactions of private persons, natural or artificial, since the instrument was nonnegotiable in its inception by virtue of the laws which authorized its issuance, it must remain so until it is paid, no matter where indorsement or delivery took place, and such indorsement or delivery, even under our laws, was of a nonnegotiable instrument and passed no title. If there be authorities to the contrary, it seems to me they can not be defended upon logical grounds.
I therefore concur in the affirmance of the judgment.